DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments and amendments, filed on 6/21/2021, with respect to the rejection of the claims, under AIA  35 U.S.C. 103, have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US 20160309379) in view of Kim (US 20150373609) and further with Chiba (US 20170019945).
Regarding Claims 1 and 18: 
Pelletier discloses – A method comprising:
receiving, by a base station central unit from a wireless device, one or more radio resource control (RRC) messages comprising failure information indicating a connection failure associated with the wireless device, wherein the failure information comprises: 
a cell identifier of a first cell for which a link quality caused the connection failure of the wireless device; and (Pelletier; Paragraph [73-76, 133-134, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network.)
a failure cause parameter indicating a cause of the connection failure; (Pelletier; Paragraph [73-76, 133-134, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network.) 
Pelletier does not explicitly disclose – sending, by the base station central unit to a base station distributed unit, a first message comprising the failure information. More specifically, Pelletier (Abstract; Paragraph [9-11, 73-76]) discloses a wireless transmit/receive unit (WTRU) sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is sending, by the base station central unit to a base station distributed unit, a first message comprising the failure information, which is disclosed by Kim (see below) 
Kim discloses - sending, by the base station central unit to a base station distributed unit, a first message comprising the failure information; (Kim; Paragraph [85-98] - A wireless communication system for managing Radio Link Failure (RLF) reporting of one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell), where one of multiple SCells may serve as a delegate SCell in eNB 1 and it takes charge of reporting RLF on SCells of eNB 1, and the delegate SCell may send RLF indication to the PCell.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems, methods, and instrumentalities are disclosed for efficient offloading and/or aggregation of resources of Pelletier by providing different levels of connection management in a network supporting reconfiguration parameters to change the state of the WRTU, with methods for effectively reporting radio link failure and apparatuses in the wireless communication system using multiple cells of multiple nodes of Kim to enable managing Radio Link Failure (RLF) reporting of a UE on a group of cells connected to a first base station to notify a second group of cells connected to a second base station, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system, where the combination of elements according to known methods would yield a predictable result. (Kim; Abstract; Paragraph [14-22])
receiving, by the base station central unit from the base station distributed unit, a second message that is based on the failure information and that comprises at least one cell configuration parameter of one or more cells. More specifically, Pelletier (Abstract; Paragraph [9-11, 73-76]) discloses a wireless transmit/receive unit (WTRU) sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF occurs (e.g. reaching maximum number of HARQ retransmissions, RLC failure, unsuccessful random access), but does not explicitly disclose receiving, by the base station central unit from the base station distributed unit, a second message that is based on the failure information and that comprises at least one cell configuration parameter of one or more cells, which is disclosed by Chiba (see below)
Chiba discloses – receiving, by the base station central unit from the base station distributed unit, a second message that is based on the failure information and that comprises at least one cell configuration parameter of one or more cells; and (Chiba; Paragraph [43, 111, 153] - a wireless communication system mobile communication devices or user equipment (UE) 102, 103, 104 are provided wireless access via at least one base station or similar wireless transmitting and/or receiving node or point. the UE may store information about the primary and secondary cell before triggering a re-establishment procedure for link failure. It will be appreciated that the primary cell may be a cell served or supported by the master (or primary) base station and the secondary cell may be a cell served or supported by the secondary base station.)

Pelletier-Kim-Chiba further discloses – sending, by the base station central unit to at least one wireless device, the at least one cell configuration parameter of the one or more cells. (Pelletier; Paragraph [32-34, 52-53, 81] - The communication system also comprises a base station 114a may be part of the RAN 103/104/105, which may also include other base stations and/or network elements (not shown), such as a base station controller (BSC), a radio network controller (RNC), relay nodes, etc. The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region. The Node-Bs 140a, 140b, 140c may communicate with the respective RNCs 142a, 142b. Each of the RNCs 142a, 142b may be configured to control the respective Node-Bs 140a, 140b, 140c to which it is connected. In addition, each of the RNCs 142a, 142b may be configured to carry out or support other functionality.)
Examiner's note: Claim 18 is a method claim similar to the method of claim 1, except using the broader term "computing device" versus the "wireless device" of claim 1. Therefore claim 18 is rejected for the same reasons as claim 1, above.

Pelletier-Kim-Chiba further discloses – The method of claim 1, wherein the connection failure comprises a secondary cell group failure. (Kim; Paragraph [14-22, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base station to notify a second group of cells connected to a second base station using one or more identifiers to indicate the failure, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system.)
Regarding Claim 3: 
Pelletier-Kim-Chiba further discloses – The method of claim 1, wherein the failure information further comprises at least one of: 
a measurement result associated with the first cell; or (Pelletier; Paragraph [9-11, 73-76, 205] - A WTRU sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF occurs (e.g. reaching maximum number of HARQ retransmissions, RLC failure, unsuccessful random access).)
a measurement result associated with a neighboring cell of the first cell. (Kim; Paragraph [19, 86-98] - The radio link failure (RLF) may be detected by receiving N consecutive channel quality related reporting from the UE that is less than a threshold value, wherein the 'N' is a certain number. Or, the radio link failure may be detected by receiving a notification that the radio link failure occurs from the UE. Alternatively, the RLF can be multiple SCells (SCell 1 and SCell 2) of eNB1 while PCell is of different eNB (e.g., eNB2), in this 
Regarding Claim 4: 
Pelletier-Kim-Chiba further discloses – The method of claim 1, wherein the failure cause parameter indicates at least one of: 
an expiry of a timer; (Pelletier; Paragraph [135, 204] - A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity may be impaired. The WTRU may have an outdated configuration for a secondary connection, e.g., following expiration of time validity, detection that some information may need to be updated, failure to apply a configuration for the secondary connectivity (e.g., failure to acquire system information in a cell).)
a random access problem; or a radio link control maximum number of retransmissions. (Pelletier; Paragraph [205] - A WTRU may transition from an RCC-inactive state to an RCC-idle state in response to a failure to operate with a secondary access. The WTRU may transition to the RRC IDLE state when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF occurs (e.g. reaching maximum number of HARQ retransmissions, RLC failure, unsuccessful random access). The WTRU may transition to the RRC IDLE state when it determines a failure to acquire and/or maintain uplink synchronization.)
Regarding Claim 5 and 14: 

Regarding Claim 6: 
Pelletier-Kim-Chiba further discloses – The method of claim 1, wherein the receiving the one or more RRC messages comprises receiving the one or more RRC messages from the wireless device via a second base station distributed unit. (Kim; Paragraph [14-22, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base station to notify a second group of cells connected to a second base station using one or more identifiers to indicate the failure, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system.)
Regarding Claim 7: 
Pelletier-Kim-Chiba further discloses – The method of claim 1, wherein the receiving the one or more RRC messages comprises receiving the one or more RRC messages from the wireless device via the base station distributed unit. (Kim; Paragraph [19, 86-98] - The radio link failure (RLF) may be detected by receiving N consecutive channel quality 
Regarding Claim 8: 
Pelletier-Kim-Chiba further discloses – The method of claim 1, wherein the at least one cell configuration parameter of the one or more cells comprises at least one of:
a transmission power configuration parameter; or a frequency configuration parameter. (Pelletier; Paragraph [307] - The WTRU may use the policies and/or parameters to subsequently determine whether the WTRU may transmit applicable data by accessing and using the (legacy) primary layer or by accessing and using the secondary layer (if available). The configuration may also include one or more techniques to determine whether or not a cell is available for layered connectivity, which may include frequency information, cell identity, measurement configuration, or the like.)
Regarding Claim 9: 
Pelletier-Kim-Chiba further discloses – The method of claim 1, further comprising:
determining, by the base station distributed unit and based on the failure information, the at least one cell configuration parameter of the one or more cells; and (Kim; Paragraph [85-98] - A wireless communication system for managing Radio Link Failure (RLF) reporting of one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell), 
sending, by the base station distributed unit, at least one system information block comprising the at least one cell configuration parameter of the one or more cells. (Kim; Paragraph [19, 86-98] - The radio link failure (RLF) may be detected by receiving N consecutive channel quality related reporting from the UE that is less than a threshold value, wherein the 'N' is a certain number. Or, the radio link failure may be detected by receiving a notification that the radio link failure occurs from the UE. Alternatively, the RLF can be multiple SCells (SCell 1 and SCell 2) of eNB1 while PCell is of different eNB (e.g., eNB2), in this case, one of multiple SCells may serve as delegate SCell in eNB1 and it takes charge of reporting RLF on SCells of eNB1, and reports the RLF to a second eNB (e.g., a PCell). Upon receiving the RLF indication, the PCell may release SCell2 and configure a new SCell for UE.)
Regarding Claim 10: 
Pelletier-Kim-Chiba further discloses – The method of claim 1, wherein the one or more cells comprises the first cell. (Kim; Paragraph [14-22, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base station to notify a second group of cells connected to a second base station using one or more identifiers to indicate the failure, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system.)


Pelletier discloses – A method comprising:
receiving, by a base station distributed unit from a wireless device, one or more radio resource control (RRC) messages comprising failure information indicating a connection failure associated with the wireless device, wherein the failure information comprises: (Pelletier; Paragraph [9-11, 73-76, 205] - A WTRU sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF occurs (e.g. reaching maximum number of HARQ retransmissions, RLC failure, unsuccessful random access).)
a cell identifier of a first cell for which a link quality caused the connection failure; and (Pelletier; Paragraph [73-76, 133-134, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network.)
a failure cause parameter indicating a cause of the connection failure; (Pelletier; Paragraph [73-76, 133-134, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network.)
sending, by the base station distributed unit to a base station central unit, the one or more RRC messages comprising the failure information. More specifically, Pelletier (Abstract; Paragraph [9-11, 73-76]) discloses a wireless transmit/receive unit (WTRU) sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF occurs (e.g. reaching maximum number of HARQ retransmissions, RLC failure, unsuccessful random access), but does not explicitly disclose sending, by the base station distributed unit to a base station central unit, the one or more RRC messages comprising the failure information, which is disclosed by Kim (see below)
Kim discloses – sending, by the base station distributed unit to a base station central unit, the one or more RRC messages comprising the failure information; (Kim; Paragraph [14-22, 38, 44, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base station to notify a second group of cells connected to a second base station using one or more identifiers to indicate the failure, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system. The RRC layer controls logical channels, transport channels, and physical channels in relation to configuration, re-configuration, and release of radio bearers (RBs). An RB refers to a service that the second layer provides for data transmission between the UE and the E-UTRAN. To this end, the RRC layer of the UE and the RRC layer of the E-UTRAN exchange RRC messages with each other.)

Pelletier-Kim further discloses – receiving, by the base station distributed unit from the base station central unit, a first message comprising the failure information; (Kim; Paragraph [85-98] - A wireless communication system for managing Radio Link Failure (RLF) reporting of one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell), where one of multiple SCells may serve as a delegate SCell in eNB 1 and it takes charge of reporting RLF on SCells of eNB 1, and the delegate SCell may send RLF indication to the PCell.)
determining, by the base station distributed unit and based on the failure information, at least one cell configuration parameter of one or more cells; and (Kim; Paragraph [14-22, 38, 44, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base station to notify a second group of cells connected to a second 
sending, by the base station distributed unit to the base station central unit, a second message comprising the at least one cell configuration parameter of the one or more cells. (Kim; Paragraph [14-22, 38, 44, 72] - The system may also comprise an eNodeB that performs functions of selection for a gateway, routing toward the gateway during a Radio Resource Control (RRC) activation, scheduling and transmitting of paging messages, scheduling and transmitting of Broadcast Channel (BCCH) information, dynamic allocation of resources to the UEs in both uplink and downlink, configuration and provisioning of eNodeB measurements, radio bearer control, radio admission control (RAC), and connection mobility control in LTE_ACTIVE state. The system supports multiple cells (cells 1, 2 and 3) serving one UE can be of different eNBs (1st Node B and 2nd Node B). Furthermore, the 2nd eNB may detect RLF with a UE on cell 2 served by it, while cells 1 and 3 for the same UE are served by the 1st eNB. In this case, cells 1, 2 and 3 are simultaneously connected (e.g. RRC connected) with the same UE.)

Regarding Claim 13: 

a reference signal received power; or a reference signal received quality. (Pelletier; Paragraph [73-76, 133-134, 152, 212, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network. QoS related aspects may be parameterized in terms of (e.g., maximum or guaranteed) bit rate, maximum tolerable latency, or the like. A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer. These criteria may include QoS characteristics.)
Regarding Claim 15: 
Pelletier-Kim further discloses – The method of claim 11, wherein the second message comprises a user equipment context modification response. (Pelletier; Paragraph [73-76, 218] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. Signaling may include a dedicated resource configuration request, such that the WTRU may be configured with resources that may be accessed and associated parameters. The resources and parameters may pertain to the physical layer (e.g., for power control, reference signals, and/or physical channel configuration), MAC, and RLC and PDCP if such protocols are utilized in the secondary layer.)
Regarding Claim 16: 

a beamforming configuration parameter; or a physical control channel scheduling parameter. (Pelletier; Paragraph [73-76, 218] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. Signaling may include a dedicated resource configuration request, such that the WTRU may be configured with resources that may be accessed and associated parameters. The resources and parameters may pertain to the physical layer (e.g., for power control, reference signals, and/or physical channel configuration), MAC, and RLC and PDCP if such protocols are utilized in the secondary layer.)
Regarding Claim 17: 
Pelletier-Kim further discloses – The method of claim 11, further comprising sending at least one system information block comprising the at least one cell configuration parameter of the one or more cells. (Pelletier; Paragraph [307] - The WTRU may use the policies and/or parameters to subsequently determine whether the WTRU may transmit applicable data by accessing and using the (legacy) primary layer or by accessing and using the secondary layer (if available). The configuration may also include one or more techniques to determine whether or not a cell is available for layered connectivity, which may include frequency information, cell identity, measurement configuration, or the like.)
Regarding Claim 19: 
Pelletier-Kim further discloses – The method of claim 18, wherein the computing device comprises at least one of: 

Regarding Claim 20: 
Pelletier-Kim further discloses – The method of claim 18, wherein the computing device comprises a second base station distributed unit, and wherein the first base station distributed unit and the second base station distributed unit are distributed units of a same base station. (Pelletier; Paragraph [32-34, 52-53, 81] - The communication system also comprises a base station 114a may be part of the RAN 103/104/105, which may also include other base stations and/or network elements (not shown), such as a base station controller (BSC), a radio network controller (RNC), relay nodes, etc. The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region. The Node-Bs 140a, 140b, 140c may communicate with the respective RNCs 142a, 142b. Each of the RNCs 142a, 142b may be configured to control the respective Node-Bs 140a, 140b, 140c to which it is connected. In addition, each of the RNCs 142a, 142b may be configured to carry out or support other functionality.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571)270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/ML/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457